                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARLOS TIRADO-NEGRON,          :
                               :CIVIL ACTION NO. 3:18-CV-0003
            Plaintiff,         :
                               :(JUDGE JONES)
            v.                 :
                               :
NANCY A. BERRYHILL,            :
Acting Commissioner of         :
Social Security,               :
                               :
            Defendant.         :
                               :
___________________________________________________________________

                                     ORDER

     AND NOW, THIS 19th DAY OF DECEMBER 2018, FOR THE REASONS

DISCUSSED IN THE SIMULTANEOUSLY FILED MEMORANDUM, IT IS

HEREBY ORDERED THAT:

     1.   Plaintiff’s appeal of the Commissioner’s denial of benefits (Doc. 1) is

          DENIED;

     2.   The Clerk of Court is directed to close this case.




                                    s/ John E. Jones III
                                    JOHN E. JONES
                                    United States District Judge
